NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       APR 6 2020
                                                                       MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                      U.S. COURT OF APPEALS



CRYSTAL D. KREMLINGSON,                           No. 19-15286
                  Plaintiff-Appellant,            D.C. No. 2:17-cv-02291-KJN
    v.
                                                  MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,
                  Defendant-Appellee.

                    Appeal from the United States District Court
                        for the Eastern District of California
                   Kendall J. Newman, Magistrate Judge, Presiding

                              Submitted March 26, 2020**
                               San Francisco, California

Before: WALLACE, GRABER, and COLLINS, Circuit Judges.

         Crystal Kremlingson appeals from the district court’s order affirming the

decision of the Commissioner of Social Security denying her claim for Disability

Insurance Benefits and Supplemental Security Income under the Social Security

Act. We affirm.

         1. Kremlingson forfeited her challenge to the determination of the


*
  This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
   The panel unanimously concludes that this case is suitable for decision without
oral argument. See FED. R. APP. P. 34(a)(2).
administrative law judge (“ALJ”) that she can perform the job of electrical

accessories assembler. On appeal, Kremlingson’s sole argument is that the ALJ

erred by failing to resolve a purported conflict between the vocational expert’s

testimony and the Bureau of Labor Statistics’ Occupational Outlook Handbook.

Kremlingson, however, did not raise this argument before the ALJ or the Appeals

Council. Generally, where (as here) “claimants are represented by counsel, they

must raise all issues and evidence at their administrative hearings in order to

preserve them on appeal.” Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999).

Where a represented claimant fails to raise an issue before both the ALJ and the

Appeals Council, the claimant forfeits the argument. Shaibi v. Berryhill, 883 F.3d
1102, 1109 (9th Cir. 2017).

      Kremlingson contends that, because the Handbook is subject to

administrative notice under 20 C.F.R. § 404.1566(d), the ALJ had to consider the

Handbook sua sponte. We rejected that precise argument in Shaibi. 883 F.3d at

1109–10 & n.6. That Shaibi did so in the context of considering the number of

jobs in the economy rather than ability to perform particular jobs does not

distinguish its reasoning or its holding. Id.

      A claimant’s forfeiture of an issue will be excused only when necessary to

avoid a manifest injustice. Meanel, 172 F.3d at 1115. Kremlingson has made no

such showing. Accordingly, Kremlingson has forfeited any challenge to the ALJ’s


                                           2
determination that she can perform the job of electrical accessories assembler.

      2. Because the job of electrical accessories assembler exists in sufficient

numbers in the national economy (as discussed below), we need not address the

additional holdings that Kremlingson can perform the jobs of “bakery worker,

conveyor line” or “mail clerk.” Any error in those holdings is harmless. Molina v.

Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

      3. We reject Kremlingson’s challenge to the vocational expert’s testimony

regarding the number of jobs available in the relevant occupation. Before the

agency, Kremlingson failed to support that challenge with any expert analysis or

declaration. Instead, Kremlingson provided to the Appeals Council only her lay

interpretation of various numbers she found online and of the vocational expert’s

data. Her data and analysis here are insufficient to preclude the agency from

relying on the vocational expert’s testimony. Cf. Buck v. Berryhill, 869 F.3d 1040,

1047, 1052 (9th Cir. 2017) (remand required where there was a “vast discrepancy”

between competing job numbers drawn “presumably from the same source” and

“allegedly using the same software program”). Therefore, the vocational expert’s

testimony in this case constitutes substantial evidence for the agency’s

determination regarding job availability. Bayliss v. Barnhart, 427 F.3d 1211, 1218

(9th Cir. 2005).

      AFFIRMED.


                                          3